DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1 and 2 of the remarks, filed 12/21/2020, with respect to Claims 21-40 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 21-40 has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 21, the prior art of record neither shows nor suggests the combination of structural elements wherein a temperature sensor configured to measure a temperature associated with the battery container; an electric current sensor configured to measure an electric current provided to the plurality of battery cells; and a controller including a computer readable medium and a processor, the controller including computer executable instructions stored in the computer readable medium to: receive a temperature signal from the temperature sensor, receive an electric current signal from the electric current sensor; estimate an amount of heat generation by the plurality of battery cells based on the temperature signal; determine the electric current provided to the plurality of battery cells based on the electric current signal; and estimate a resistance of the plurality of battery cells based on the estimated amount of heat generation and the electric current.
Claims 22-30 depend from allowed claim 21 and are therefore also allowed.
With respect to claim 31, the prior art of record neither shows nor suggests the combination of method steps of measuring a temperature associated with the battery container; measuring an electric current provided to the plurality of battery cells; estimating an amount of heat generation by the plurality of battery cells based on the temperature associated with the battery container; and estimating a resistance of the plurality of battery cells based on the estimated amount of heat generation and the electric current provided to the plurality of battery cells.
Claims 32-40 depend from allowed claim 31 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2011/0245987 discloses a grid regulation services for energy storage devices based on 
grid frequency.
US PUB 2015/0280294 discloses a Real-Time battery thermal management for electric vehicles.
US PUB 2015/0021991 discloses management of battery capacity.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858